DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 31 December 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 10, and 11; and has canceled claims 2 and 5.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 8 of the Applicant’s Remarks, filed 31 December 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 8 of the Applicant’s Remarks, filed 31 December 2021, with respect to the rejection of claims 1, 6, 10, 11, 13, 14, and 16 under 35 U.S.C. 102 have been fully considered and are persuasive.  As admitted by the Examiner in the previous Office Action, Kosuge does not teach the claimed use of  of claims 1, 6, 10, 11, 13, 14, and 16 under 35 U.S.C. 102 has been withdrawn.

Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that the objections to the drawings have been adequately addressed by submitted revision and the Applicant’s remarks, the Examiner respectfully disagrees.  With respect to Figs. 3 and 4, in the first place, the position of the axis labels should be chosen to more clearly show which axis corresponds to which label, by placing “measurement fluctuation” and “activation” below the “time” label it appears as though “time” may correspond to the y-axis.  Furthermore, it is unclear why Fig. 4 has two values at each time.  Examiner best understands that these values correspond to error bars on the fill measurement, but the interpretation raises a question of whether “measurement fluctuation” is the appropriate label for the axis.  The specification discusses “fluctuation width,” but there should only be one such width at any given time.  It seems that the fluctuation width is actually the spacing between the two dashed lines rather than what is given by the y-axis, which would more reasonably be understood as the fill level itself.  
Additionally, since the Applicant has in fact stated that “the x-axis has been labeled Time” in the remarks (pg. 8), the x-axis is intended to refer to time, not fill level.  Thus, labeling points on the x-axis as 103, which refers to a fill level, is misleading.  Examiner best understands that the times labeled 103 in Figs. 3 and 4 correspond to 
Regarding the Applicant’s argument that the Examiner has misunderstood reference number 103 to refer to more than one fill level, the Examiner respectfully disagrees.  The specification explicitly refers to a “predetermined first fill level” and a “predetermined second fill level” and labels them both with the reference number 103 (Specification, [0027].  Regardless of whether the Applicant intended to refer to two fill levels with the reference number “103,” they have in fact done so and this must be remedied as required by the objection.
Regarding the Applicant’s argument that the amendments to the claims address the Examiner’s stated rejections under 35 U.S.C. 112, the Examiner respectfully disagrees, because not all grounds for rejection have been addressed either by argument or amendment.  In particular, the Examiner noted with respect to claim 10 that the term “single-use” does not impose a clear limitation on the device, because it appears to refer to an intended use.  Applicant has amended claim 10, but not the reference to “single-use” as has not addressed the claim in their remarks.  Examiner will continue to interpret “single-use” as simply a label, but best understands that “a battery fixed in the device” is the requisite attribute that makes a device “single-use.”
Regarding the Applicant’s argument that the claims are nonobvious over the combination of Kosuge and Silverstein, the Examiner respectfully disagrees.  Applicant’s argument is based on the lack of disclosure in Silverstein of operating a radar sensor using processors of different performance and achieving different measuring accuracies.  However, as noted in the  previous rejection of claim 2, Kosuge 
Regarding the Applicant’s argument that Kosuge saves energy only by adapting the measurement frequency and does not disclose an adaptation of measurement accuracy, the Examiner respectfully submits that this argument is moot, because such adaptation of accuracy is not required by the claims.  As explicitly noted in the previous office action, the limitation specifying the first measurement accuracy is lower than the second measurement accuracy is in alternative form.  Thus, the Examiner best understands that only one of measurement rate or accuracy needs to be different between the two processors.  The amendments have not changed or removed this alternative form of claiming.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 10 recites “the fill level gauge is designed as a single-use device.”  The term “single-use” generally means that a device is intended as disposable.  However, it is unclear how this term specifically limits the kind of device other than in a manner of intended use.  Therefore, the Examiner understands the term “single-use” to be a mere label.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “[t]he fill level gauge of Claim 2.”  However, claim 2 has been canceled by amendment.  Therefore, claim 3 is incomplete.
Claim 4 depends on claim 3 and is, thus, incomplete for the same reasons.
Regarding Claim 12, Claim 11 has been amended to incorporate all the limitations of claim 12.  Therefore, claim 12 adds nothing over the limitations of claim 11 and fails to further limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US PGPub 20070103324) in view of Silverstein et al. (US PGPub 20170328997).

Regarding claim 1, Kosuge discloses a fill level gauge with a single continuously measuring fill level sensor (105, Fig. 1; monitoring ... water level, [0036]; 325, Fig. 3 and [0042]) and first processor (monitoring device … processor, Abstract; 312, Fig. 3 and [0041]) for controlling the fill level sensor (controlling the basic functions of the monitoring device, [0041]) and for evaluating the measurements ([0048]), wherein the fill level gauge has at least a first operating mode (e.g. normal operating mode or low alert operating mode, [0048]) and a second operating mode (e.g. low alert operating mode or high alert operating mode, [0048]) for determining the fill level, with the measuring device showing in the first operating mode a first measuring rate (different alert level each of which corresponds to a specified … sensor sample rate, [0048]; first rate or second rate, [0048]) and a first measuring accuracy and showing in the second operating mode a second measuring rate (second rate or third rate, [0048]) and a second measuring accuracy, wherein the first measurement rate is lower (every 60 minutes or every 20 minutes, [0048]) than the second measurement rate (every 20 minutes or every 10 minutes, [0048]) and/or the first measurement accuracy is lower than the second measurement accuracy, wherein the first processor has at least two operating states (e.g. active  and sleep state, with such processor in the first operating state showing a lower energy consumption than in the second operating state (no or minimal power in consumed, [0045]), and wherein such processor in the first operating mode is in the first operating state (inactive state when no activity is necessary, [0045]) and in the second operating mode such processor is in the second operating state (awakened upon occurrence of an event needing attention … sampling or reporting interval, [0045]).  Every measurement innately has an accuracy and a precision.  Since the limitation that the first measurement accuracy is lower than the second measurement accuracy is in alternative form, Examiner best understands that the first and second measurement accuracy may be the same.  Thus, the limitation that the first operating mode has a first measuring precision and the second operating mode has a second measuring accuracy is innately met by simply taking measurements.   Although both states may potentially occur during both operating modes, the sampling intervals of the second operating mode will certainly require greater active time and if any mode exists in which the sleep state will occur, it necessarily must occur in the normal operating mode when the least amount of activity is necessary.
Kosuge does not necessarily disclose a second processor or teach that the first processor has lower energy consumption than the second processor and in the first operating mode the first processor is activated and in the second operating mode at least the second processor is activated.
Silverstein teaches using a less power intensive second processor for performing less intensive tasks and teaches that a first processor can be maintained in a “sleep” state and then “woken up” when it is needed ([0386]).  The second processor of Silverstein corresponds more closely to the claimed “first processor,” because it has a lower energy consumption and the first processor of Silverstein is only activated when needed, which is consistent with the claimed used of the “second processor” during the second operating mode.  Kosuge similarly make use of “sleep” states to conserve power ([0045]) from which teaching a person of ordinary skill would readily understand that the higher alert operating modes are more power intensive than the normal operating mode.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed, to modify Kosuge such that the measuring device has a second processor and such that the first processor has a lower energy consumption than the second processor and in the first operating mode the first processor is activated and in the second operating mode at least the second processor is activated.  Use of two processors with different energy consumption kept active 
Regarding claim 3, the combination of Kosuge and Silverstein makes obvious the fill level gauge of Claim 1, wherein the second processor is deactivated in the first operating mode (sleep state, Silverstein, [0386]).  As explained with respect to claim 2 above, the second processor enters a sleep state when it is not needed (Silverstein, [0386]), which would obviously correspond to the first operating mode, which has the less power intensive task of measuring at a low sampling rate.
Regarding claim 4, the combination of Kosuge and Silverstein makes obvious the fill level gauge of Claim 3.  The combination does not necessarily teach that the second processor can be activated by the first processor. 
However, Silverstein further teaches that the second processor can be activated by the first processor ( second processor can “wake” the first processor on the occurrence of certain events, [0386]).  As noted above, the second processor of Silverstein corresponds to the claimed first processor.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the second processor can be activated by the first processor.  Use of the first processor to activate the second would have been obvious as a known means to transition between active and sleep states in a multi-processor system, yielding predictable results.
Regarding claim 6, the combination of Kosuge and Silverstein makes obvious the fill level gauge of Claim 1, wherein a change from the first operating mode into the alert modes which are entered when the monitored water level passes specific threshold values, [0016]; water level exceeds a low alert threshold … transitions to a low alert operating mode, [0048]; water level … exceeds a high alert threshold … transitions to a high alert operating mode, [0048]) and a change occurs from the second operating mode into the first operating mode when the 13predetermined first fill level is exceeded and/or the predetermined second fill level is fallen short (particular operating mode can be dictated by the detected water level … ordinarily operate in the normal operating mode, [0048]).  Since the water level dictates the operating mode, and the normal mode is the mode in which the monitoring device ordinarily operates, the gauge implicitly must revert to the normal mode when the level falls short of an alert mode range.
Regarding claim 10, the combination of Kosuge and Silverstein makes obvious the fill level gauge of Claim 1.  The combination does not necessarily teach that the fill level gauge is designed as a single-use device with a battery fixed in the device.
However, Kosuge does teach that a battery is incorporated in the device  (322, Fig. 3 and [0040]).  At most, modification such that the fill level gauge is designed as a single-use device with a battery fixed in the device amounts to no more than making the battery integral in the device.  Absent some showing of criticality, simply making a part integral does not distinguish patentably over the prior art.  Fixed non-replaceable batteries are well-known in the art, and similar to the case of In re Larson, 340 F.2d 965, 968 144 USPQ 347, 349 (CCPA 1965), the use of such a fixed construction for a battery would have been “merely a matter of obvious engineering choice.”

Regarding claim 11, Kosuge teaches a method for operating a fill level gauge with a single continuously measuring fill level sensor (105, Fig. 1; monitoring ... water level, [0036]; 325, Fig. 3 and [0042]) and a first processor (monitoring device … processor, Abstract; 312, Fig. 3 and [0041]) for controlling the fill level sensor (controlling the basic functions of the monitoring device, [0041]) and for evaluating the measurements ([0048]), wherein the fill level gauge comprises at least a first operating mode (e.g. normal operating mode or low alert operating mode, [0048]) and a second operating mode (e.g. low alert operating mode or high alert operating mode, [0048]) for determining the fill level, with the measuring device in the first operating mode operating with a first measuring rate different alert level each of which corresponds to a specified … sensor sample rate, [0048]; first rate or second rate, [0048]) and a first measuring accuracy and in the second operating mode with a second measuring rate (second rate or third rate, [0048]) and a second measuring accuracy, the first measurement rate is lower than the second measurement rate (every 60 minutes or every 20 minutes, [0048]) than the second measurement rate (every 20 minutes or every 10 minutes, [0048]) and/or the first measurement accuracy is lower than the second measurement accuracy, wherein the first processor has at least two operating states (e.g. active  and sleep state, with such processor in the first operating state showing a lower energy no or minimal power in consumed, [0045]), and wherein such processor in the first operating mode is in the first operating state (inactive state when no activity is necessary, [0045]) and in the second operating mode such processor is in the second operating state (awakened upon occurrence of an event needing attention … sampling or reporting interval, [0045]).  Every measurement innately has an accuracy and a precision.  Since the limitation that the first measurement accuracy is lower than the second measurement accuracy is in alternative form, Examiner best understands that the first and second measurement accuracy may be the same.  Thus, the limitation that the first operating mode has a first measuring precision and the second operating mode has a second measuring accuracy is innately met by simply taking measurements.   Although both states may potentially occur during both operating modes, the sampling intervals of the second operating mode will certainly require greater active time and if any mode exists in which the sleep state will occur, it necessarily must occur in the normal operating mode when the least amount of activity is necessary.
Kosuge does not necessarily disclose a second processor or teach that the first processor has lower energy consumption than the second processor and in the first operating mode the first processor is activated and in the second operating mode at least the second processor is activated.
Silverstein teaches using a less power intensive second processor for performing less intensive tasks and teaches that a first processor can be maintained in a “sleep” state and then “woken up” when it is needed ([0386]).  The second processor of Silverstein corresponds more closely to the claimed “first processor,” because it has a 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed, to modify Kosuge such that the measuring device has a second processor and such that the first processor has a lower energy consumption than the second processor and in the first operating mode the first processor is activated and in the second operating mode at least the second processor is activated.  Use of two processors with different energy consumption kept active during different operating modes would have been obvious for the benefit of conserving power.
Regarding claim 12, the combination of Kosuge and Silverstein makes obvious the method of claim 11, wherein the fill level gauge has at least one first processor and a second processor, wherein the first processor shows lower energy consumption than the second processor and in the first operating mode the first processor is activated and in the second operating mode at least the second processor is activated (Silverstein, [0386]).  This is precisely the modification made to  Kosuge in view of Silverstein as addressed above with respect to claim 11.
Regarding claim 13, the combination of Kosuge and Silverstein makes obvious the method of Claim 11, wherein the second operating mode is activated when a first alert modes which are entered when the monitored water level passes specific threshold values, [0016]; water level exceeds a low alert threshold … transitions to a low alert operating mode, [0048]; water level … exceeds a high alert threshold … transitions to a high alert operating mode, [0048]).  
Regarding claim 14, the combination of Kosuge and Silverstein makes obvious the method of Claim 13, wherein the first operating mode is activated when the first fill level is exceeded and/or when the second fill level is fallen short (particular operating mode can be dictated by the detected water level, [0048]).  Since the water level dictates the operating mode, and the normal mode is the mode in which the monitoring device ordinarily operates, the gauge implicitly must revert to the normal mode when the level falls short of an alert mode range.
Regarding claim 16, the combination of Kosuge and Silverstein makes obvious the method of Claim 11, wherein the fill level gauge is deactivated in the first operating mode after each measurement for a predetermined period of time or switched into a sleep mode ([0045]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge in view of Silverstein as applied to claims 6 and 14 above, and further in view of Sintes et al. (US PGPub 20070261487).

Regarding claim 7, the combination of Kosuge and Silverstein makes obvious the fill level gauge of Claim 6.  Kosuge does not teach that the change takes place in consideration of a hysteresis.  
Sintes discloses a level sensor that uses a hysteresis to ensure more stable readings are returned ([0163]).  Preventing such noisy readings would have been particularly important with regard to detecting a threshold crossing to prevent constant switching between operation modes due to noise.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Kosuge such that the change takes place in consideration of a hysteresis.  Use of a hysteresis would have been obvious to reduce the effects of a noisy signal.
Regarding claim 15, the combination of Kosuge and Silverstein makes obvious the method of Claim 14.  Kosuge does not teach that the first operating mode is activated with a hysteresis when the first fill level is exceeded and/or when the second fill level is fallen short.  
Sintes discloses a level sensor that uses a hysteresis to ensure more stable readings are returned ([0163]).  Preventing such noisy readings would have been particularly important with regard to detecting a threshold crossing to prevent constant switching between operation modes due to noise.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Kosuge such that the first operating mode is activated with a hysteresis when the first fill level is exceeded .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge in view of Silverstein as applied to claim 1 above, and further in view of Welle et al. (US PGPub 20120035867).

Regarding claim 8, the combination of Kosuge and Silverstein makes obvious the fill level gauge of Claim 1. Kosuge does not necessarily teach that a fill level measurement in the first operating mode (300) is carried out cyclically in 1 to 5 minute increments.  
Welle teaches measuring with a fill-level measuring device in cycles at intervals of five minutes ([0068]), while also teaching that faster measuring cycles with intervals of one second may be implemented ([0068]).  In light of the desire to conserve power in Kosuge, it would have been obvious to use a longer interval between cycles, such as the five minute interval for the first operating mode.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Kosuge such that a fill level measurement in the first operating mode (300) is carried out cyclically in 1 to 5 minute increments.  Measurement cycle intervals of 1 to 5 minutes would have been an obvious choice as a known sampling interval used in the art suitable for conserving power as compared to other known intervals, such as one second, and yielding predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge in view of Silverstein as applied to claim 1 above, and further in view of Jirskog et al. (US PGPub 20150253176 – cited in IDS).

Regarding claim 9, the combination of Kosuge and Silverstein makes obvious the level gauge of Claim 1.  Kosuge does not teach that the fill level gauge is designed as a radar fill level gauge.  
However, radar fill level gauges are well-known in the art.  For example, Jirskog that frequency modulated continuous wave radar level gauges have been long known in the art ([0002]) and that they are highly accurate, but also relatively power hungry  ([0004]), which would obviously render them particularly well-suited for power conservation techniques such as those of Kosuge.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Kosuge such that the fill level gauge is designed as a radar fill level gauge.  Use of a radar fill level gauge would have been obvious as a simple substitution of a known level measuring technology that would yield predictable results of highly accurate measurement system that would benefit from the power saving operating modes of Kosuge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864